Citation Nr: 1647452	
Decision Date: 12/21/16    Archive Date: 12/30/16

DOCKET NO.  10-40 893 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia


THE ISSUE

Entitlement to service connection for obstructive sleep apnea.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

D. Schechner, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1975 to July 1978, March 1981 to March 1984, June 1984 to August 1985, and March 1987 to July 2002, with additional service in the Army National Guard.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision by the Roanoke, Virginia RO.  In July 2016, a Board hearing was held before the undersigned in Washington, D.C.; a transcript of the hearing is in the record.  At the hearing the Veteran requested, and the Board granted, a 30 day abeyance period to allow for the submission of additional evidence; such evidence was received with a waiver of initial RO consideration.


FINDING OF FACT

Competent medical evidence establishes that the Veteran's obstructive sleep apnea had its onset (was incurred) in service.


CONCLUSION OF LAW

Service connection for obstructive sleep apnea is warranted.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Inasmuch as this decision grants the benefit sought on appeal, there is no reason to belabor the impact of the VCAA on the matter.  Any notice or duty to assist omission is harmless.   


Legal Criteria, Factual Background, and Analysis

The Board has reviewed all of the evidence in the Veteran's claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss in detail every piece of evidence.  See Gonzales v. West, 218 F, 3d, 1378 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as deemed appropriate, and the Board's analysis will focus on what the evidence shows, or fails to show, as to the claim.

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection, there must be evidence of (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a causal connection between the disease or injury in service and the current disability.  See Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

Disorders first diagnosed after discharge may be service connected if all the evidence, including pertinent service records, establishes that the disorder was incurred in service.  38 C.F.R. § 3.303(d); Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

The Veteran contends, in essence, that he has obstructive sleep apnea that had its onset in service and has persisted since.  

VA and private treatment records show that the Veteran has a current diagnosis of obstructive sleep apnea.  His service treatment records (STRs) are silent for complaints, findings, treatment or diagnosis of a sleep disability.  On May 2002 service retirement examination, there was no report of a sleep disability.

The Veteran submitted October 2009 statements from his wife and daughter describing his sleeping habits and noting that he snores, wakes up many times during the night "choking", and sleeps [only] 3 to 4 hours per night.
On October 2009 pulmonary consultation, the Veteran was noted to have a history of loud snoring and nocturnal "choking" witnessed by his wife.  He reported that it often took him up to two hours to fall asleep, and he usually slept for only four hours per night.  He complained of sleepiness during the day and often had to nap for up to one hour during the week.  Following a physical examination, the impressions included a history and examination consistent with the possibility of some degree of sleep-disordered breathing; insomnia, which was suggested to be his primary sleep disorder; and hypertension.  A polysomnogram was recommended.

Based on a January 2010 sleep study the Veteran received a diagnosis of sleep apnea.

An October 2010 statement from a fellow service member, Mr. [redacted], states that he served as operations and training officer for the D.C. Army National Guard from 2000 to 2002, and supervised the Veteran and had a good working relationship with him.  Mr. [redacted] states that on several occasions, he witnessed the Veteran sleeping at his desk, in meetings, and in the passenger seat of the GSA vehicle on short trips to MEPs.  He stated that he often suggested to the Veteran that he seek help for what seemed to be a constant problem with a sleep disorder.

A November 2010 statement from a fellow service member, Mr. [redacted], indicates that he has known the Veteran for over 20 years, both personally and professionally.  He states that throughout he had observed that the Veteran was always tired and would often fall asleep during duty hours; he sometimes found the Veteran napping at his desk.  He states that when the Veteran served as his first sergeant during field training exercises, they would often sleep in the same quarters; on a number of occasions he observed the Veteran snoring, and sometimes he would stop breathing; Mr. [redacted] would wake the Veteran up in the middle of the night.  He stated that over the years, he had suggested to the Veteran that he see a doctor for the problem.

On April 2016 VA records review and medical opinion, the consulting physician opined that the Veteran's sleep apnea was less likely than not (less than 50% probability) incurred in or caused by service.  The physician noted that the Veteran has sleep apnea that was diagnosed after service, and stated that sleep apnea is a condition with specific established diagnostic criteria and is not diagnosed by the simple complaint of fatigue, tiredness, sleepiness, or other nonspecific complaints.  The reviewing physician stated that snoring is not sleep apnea; sleep apnea is caused by the blockage of the upper airway by the tongue and soft palate; and risk factors include a genetic predisposition, obesity, short large diameter neck, smoking, alcohol consumption and the use of sedatives and tranquilizers.  The reviewing physician stated that risk is not cause, and opined that no event or exposure in the Veteran's military service caused sleep apnea.

At the July 2016 Board hearing, the Veteran testified that he experienced migraine headaches, sore throat, and falling asleep at work during his service.  He testified that he began noticing sleep problems in about 1996, and was given medicine for migraine headaches and sore throat.   He testified that when he was a maintenance sergeant, he and his executive officer Mr. [redacted] used to sleep in the same quarters whenever they went in the field on temporary duty, once or twice per month.  He testified that when he worked in recruiting, his commander Mr. [redacted] worked in a cubicle alongside his.  He testified that his superior officers suggested he seek treatment for a sleep problem; he saw a flight surgeon at Fort Belvoir between 1996 and 2002 and was told his symptoms were due to insomnia from early rising for work.  He testified that in 2010 he sought treatment for severe headaches and high blood pressure, and his doctor ordered a sleep study (based on which sleep apnea was diagnosed).  The Veteran's wife testified that she noticed sleep apnea symptoms in the 1990s.  She testified that he would wake up strangling, choking, coughing, and short of breath, and he snored loud; he would be exhausted the next day as if he had not slept at all.

A September 2016 medical opinion statement from a retired Army Medical Service Corps officer, Dr. Lamb, states that he had known the Veteran both personally and professionally for more than 50 years.  He states that he had spent much time with the Veteran over the previous 20 years after moving back to the D.C. area in 1995.  He states that during this time, the Veteran first informed him of his impending retirement from service and many of his medical issues, to include obstructive sleep apnea, which had become increasingly worse over the years.  He stated that he served as a member of the Army Medical Service Corps for more than 30 years and also as hospital commander at Fort Benning, and was very aware that sleep apnea is a condition suffered by many service members.  He had a chance to observe closely the Veteran's challenges due to his sleep apnea and his use of a CPAP machine.  Dr. Lamb stated, "As a result of my direct observation over the last 20 years and the reduce[d] impact on his quality of life, I am very confident that [the Veteran's] condition is definitely service connected to include him becoming symptomatic with increasing symptoms while serving in the military.  His intense op-tempo and deployment duties at home and aboard [sic] have also certainly contributed to the development of his continued condition of sleep apnea with CPAC [sic]."  Dr. Lamb opined that the Veteran deserves to be justly compensated for the disability he acquired during military service, and requested that VA reconsider the Veteran's claim and award him disability benefits for sleep apnea.

A November 2016 medical opinion statement from sleep medicine and neurology specialist Dr. Rotolo, who reviewed the Veteran's medical history and his history of sleep related issues in service notes the 2010 letter from Mr. [redacted], which documents witnessed excessive sleepiness in the Veteran from 2000 to 2002 when he would frequently doze at inappropriate times.  He notes the 2010 statement from Mr. [redacted] that documents excessive sleepiness during their time in active service together, as well as Mr. [redacted]'s observation that he frequently witnessed the Veteran snoring and that he would "stop breathing" while sleeping.  Dr. Rotolo opined that this is a very specific sign of obstructive sleep apnea.  He noted that, upon review of the Veteran's STRs, he did not see any report of the above symptoms or sleep study results; however, he noted there are documented high blood pressures during the Veteran's service, which he opined can be secondary to obstructive sleep apnea.  Dr. Rotolo noted that a recent split night sleep study confirmed the Veteran has moderate obstructive sleep apnea, and he was started back on CPAP therapy.  Dr. Rotolo stated, "It is my opinion that it is at least as likely as not (i.e., probability of 50%), that [the Veteran's] obstructive sleep apnea was incurred or aggravated during active military service."

The Board finds that there is ample documentation that the Veteran's obstructive sleep apnea was first manifested in service and continued thereafter.  He has submitted lay statements and testimony supporting that his obstructive sleep apnea was first manifested in service; the Board finds the statements and testimony highly credible as they correlate with reports and findings noted after service, particularly the statements from his fellow service members documenting the symptoms they witnessed during service, and the opinions from Drs. Lamb and Rotolo that the symptoms observed while the Veteran was in service represented the onset of obstructive sleep apnea.  By contrast, the April 2016 VA reviewing physician did not take into account the credible lay statements and testimony regarding the onset of the Veteran's symptoms in service.  VA and private treatment providers have diagnosed obstructive sleep apnea.  The Board finds that the evidence reasonably shows that the Veteran has obstructive sleep apnea that became manifest in service and, as shown by VA and private treatment records, credible lay testimony, and VA diagnosis, has persisted to the present.  See 38 C.F.R. §§ 3.303(b).  Resolving any remaining reasonable doubt in the Veteran's favor, as required (see 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102), the Board finds that all of the requirements for establishing service connection are met.  Service connection for obstructive sleep apnea is warranted.


ORDER

Service connection for obstructive sleep apnea is granted.


____________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


